Exhibit 10.3

PROMISSORY NOTE

 

U.S. $30,000,000    As of December 17, 2010

RECITALS

A.     Wells VAF – 330 Commerce Street, LLC (“Commerce”), Wells VAF – Parkway at
Oak Hill, LLC (“Parkway”), and Wells VAF – 6000 Nathan Lane, LLC (“Nathan”),
each a Delaware limited liability company (collectively, with their successors
and permitted assigns “Borrowers”, and each a “Borrower”), each having an
address at c/o Wells Mid-Horizon Value Added Fund I, LLC, 6200 The Corners
Parkway, Norcross, GA 30092, and NXT Capital, LLC, a Delaware limited liability
company, its successors and assigns (collectively, “Lender”) entered into that
certain Loan Agreement of even date herewith (as amended, modified, restated,
extended, supplemented or replaced from time to time, the “Loan Agreement”).

B.     This Promissory Note (as amended, modified, restated, extended,
supplemented or replaced from time to time, this “Note”) is made by Borrowers to
evidence the Loan and is secured by, among other things, (i) that certain Deed
of Trust, Assignment of Leases and Rents, Security Agreement and Fixture Filing
made by Parkway in favor of Lender (ii) that certain Deed of Trust, Assignment
of Leases and Rents, Security Agreement and Fixture Filing made by Commerce in
favor of Lender and (iii) that certain Mortgage, Assignment of Leases and Rents,
Security Agreement and Fixture Filing made by Nathan in favor of Lender, each of
even date herewith encumbering, among other things, the Projects. Except as
otherwise set forth herein, payment of this Note is governed by the Loan
Agreement, the terms of which are incorporated herein by express reference as if
fully set forth herein. Capitalized terms used and not otherwise defined herein
shall have the meanings given to them in the Loan Agreement.

THEREFORE, FOR VALUE RECEIVED, Borrowers hereby promise to pay to the order of
Lender the original principal amount of Thirty Million and No/100ths Dollars
($30,000,000.00) or so much thereof as may be advanced from time to time,
together with all other amounts added thereto pursuant to this Note or otherwise
payable to Lender under the Loan Documents, together with interest from the date
hereof on the balance of principal from time to time outstanding, in United
States currency, at the rates and at the times hereinafter described. Payments
shall be made to Lender at the following address: NXT CAPITAL, LLC, PO BOX
202861, Dallas, TX 75320-2861 (or such other address as Lender may hereinafter
designate in writing to Borrowers).

1.     Interest and Monthly Payments. All interest and principal shall be paid
at the times and in the amounts as required by the Loan Agreement. If not sooner
due and payable, the entire indebtedness evidenced by this Note shall be due and
payable on the Maturity Date, or any earlier date on which such indebtedness may
become due, whether by acceleration or otherwise.



--------------------------------------------------------------------------------

2.     Prepayment. This Note may be prepaid only as provided in Section 2.6 of
the Loan Agreement.

3.     Default.  Upon the occurrence of an Event of Default the unpaid balance
of the principal amount of this Note, together with all accrued and unpaid
interest thereon, may become, or may be declared to be, due and payable in the
manner, upon the conditions and with the effect provided in the Loan Agreement.

4.     General Provisions.

        (a)     Writing.  This Note may not be terminated or amended orally, but
only by a termination signed by Lender or amendment in writing signed by
Borrowers and Lender.

        (b)     Security, Application of Payments.  This Note is secured by the
liens, encumbrances and obligations created hereby and by the other Loan
Documents and the terms and provisions of the other Loan Documents are hereby
incorporated herein. Payments will be applied as set forth in the Loan
Agreement.

        (c)     Binding on Successors; Joint and Several.  This Note and all
provisions hereof shall be binding upon Borrowers and all persons claiming under
or through Borrowers, and shall inure to the benefit of Lender, together with
its successors and assigns, including each owner and holder from time to time of
this Note. The obligations of Borrowers under the Note shall be joint and
several obligations of Borrowers and of each Borrower, if more than one, and of
each Borrower’s heirs, personal representatives, successors and assigns. The
word “Lender”, when used herein, shall include the successors and assigns of
Lender named herein, and the holder or holders, from time to time, of the Note,
including any Holder subject to a Co-Lender Agreement. Lender may from time to
time, without the consent of Borrowers, sell, transfer, pledge, assign, convey
or syndicate this Note, the Loan and the Loan Documents (or any interest
therein), and any and all servicing rights with respect thereto, and may grant
participations in the Loan, delegate its duties and obligations under the Loan
and the Loan Documents, split the Loan into multiple parts, or this Note into
multiple component notes or tranches or issue mortgage pass-through certificates
or other securities evidencing a beneficial interest in rated or unrated public
offerings or private placement. Borrowers shall not assign or attempt to assign
its rights under this Note or any of the other Loan Documents or the Loan or
delegate or attempt to delegate any of its duties or obligations under this Note
or any of the other Loan Documents or the Loan and any purported assignment or
delegation shall be void.

        (d)     Time of Essence.  Time is of the essence as to all dates set
forth herein.

        (e)     Costs and Expenses.  Borrowers promise and agree to pay, in
addition to the principal, interest and other sums due and payable hereon, all
out-of-pocket costs of collecting or attempting to collect this Note, including
all reasonable attorneys’ fees and disbursements, as described in Article 9 of
the Loan Agreement.

 

-2-



--------------------------------------------------------------------------------

        (f)     Governing Law; Severability.  THIS NOTE SHALL BE GOVERNED BY,
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF
ILLINOIS (WITHOUT REGARD TO CONFLICTS OF LAW PRINCIPLES), AND ANY APPLICABLE
LAWS OF THE UNITED STATES OF AMERICA. THE INVALIDITY, ILLEGALITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS NOTE SHALL NOT AFFECT OR IMPAIR THE
VALIDITY, LEGALITY OR ENFORCEABILITY OF THE REMAINDER OF THIS NOTE, AND TO THIS
END, THE PROVISIONS OF THIS NOTE ARE DECLARED TO BE SEVERABLE.

        (g)     Notices.  Notices shall be given under this Note in conformity
with the terms and conditions of the Loan Agreement.

 

-3-



--------------------------------------------------------------------------------

Borrowers have delivered this Note as of the day and year first set forth above.

 

BORROWERS:

WELLS VAF – 330 COMMERCE STREET, LLC, a

Delaware limited liability company

By:        Wells Mid-Horizon Value-Added Fund I, LLC, a
Georgia limited liability company, its sole member   By:       

Wells Investment Management Company, LLC,

its Manager

    By: /s/ Kevin A. Hoover     Name:   Kevin A. Hoover     Title:   President

WELLS VAF – PARKWAY AT OAK HILL, LLC, a

Delaware limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC, a

Georgia limited liability company, its sole member

  By:  

Wells Investment Management Company, LLC,

its Manager

    By: /s/ Kevin A. Hoover     Name:   Kevin A. Hoover     Title:   President

WELLS VAF – 6000 NATHAN LANE, LLC, a Delaware

limited liability company

By:  

Wells Mid-Horizon Value-Added Fund I, LLC, a

Georgia limited liability company, its sole member

  By:  

Wells Investment Management Company, LLC,

its Manager

    By: /s/ Kevin A. Hoover     Name:   Kevin A. Hoover     Title:   President

Signature Page to Promissory Note